     Case 3:20-cv-00578-W-BLM Document 19 Filed 12/07/20 PageID.243 Page 1 of 1



 1
 2
 3
 4
 5
 6                            UNITED STATES DISTRICT COURT
 7                          SOUTHERN DISTRICT OF CALIFORNIA
 8
 9   CLAUDIA REZEK,                                       Case No.: 20-CV-0578 W (BLM)
10                                       Plaintiff,
                                                          ORDER GRANTING JOINT
11   v.                                                   MOTION TO DISMISS WITH
                                                          PREJUDICE [DOC. 18]
12   U.S. BANK NATIONAL
     ASSOCIATION, et al.,
13
                                      Defendants.
14
15
              Parties have filed a joint motion to dismiss with prejudice. [Doc. 18.] Good cause
16
     appearing, the Court GRANTS the joint motion. This action is dismissed WITH
17
     PREJUDICE. Per the terms of the joint motion, each party is to bear its own fees and
18
     costs.
19
20
              IT IS SO ORDERED.
21
22   Dated: December 7, 2020
23
24
25
26
27
28

                                                      1
                                                                                20-CV-0578 W (BLM)
